COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  EX PARTE: JARETH CARDENAS,                       §               No. 08-21-00034-CR

                        Appellant.                 §                    Appeal from

                                                   §                394th District Court

                                                   §            of Culberson County, Texas

                                                   §                    (TC# 5684)

                                              §
                                            ORDER

       The record before us does not contain the trial court’s certification of the defendant’s right

of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and file with the trial

court clerk within thirty days from the date of this order a certification of the defendant’s right of

appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial court clerk shall prepare a

supplemental clerk’s record containing the certification and file it with this Court no later than

April 10, 2021.

       IT IS SO ORDERED this 24th day of February, 2021.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.